Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the differential pressure sensors mounted on the conduit adjacent the inlet and outlet (claims 10 and 20) must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Fluid flow measurement system and method including a driver, accelerometer sensors and electrical permittivity sensors positioned on a conduit.
Claim Objections
Claims 10-20 are objected to because of the following informalities:  Regarding claim 11, the “.” (period) in the middle of the claim at line 9 should be changed to “;” (semicolon).  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 11 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Gysling et al. (7,380,438) (hereinafter Gysling).
Regarding claims 1 and 11, Gysling teaches a system and method for determining properties of a fluid in a conduit (14), the system comprising: a mass flow meter comprising a hollow conduit having an inlet, an outlet, and a wall, the conduit for conducting the fluid (Fig. 3), a driver coupled to the conduit for inducing an oscillation in the conduit, and two or more accelerometers coupled to the conduit to measure displacement of the conduit (Coriolis meter (water cut meter 9) col. 12, lines 39-44, abstract, Figs. 9-13; inherent features of the Coriolis meter); and an electrical permittivity sensor coupled to the conduit to measure electrical permittivity of the fluid (abstract). Gysling further teaches receiving sensor data from the sensor by a processor (24); and determining, by the processor, from the sensor data, a property of the fluid (Fig. 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 3, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gysling.
Regarding claims 2, 3, 12 and 13, Gysling does not teach the conduit being made of an electrically non-conductive material and comprising a density of between 1,000 and 2,000 kg/m3. However, it would be within the scope of a skilled individual to select a conduit made of electrically non-conductive material since a conduit made as such would provide and electrical insulating conduit that would isolate the conductive fluids flowing in the conduit from the sensors. Also, for the specific density of the conduit material, it is within the skilled individual to adopt a specific density of the conduit material since it will generate appropriate vibrations and also is also known that the resonant frequency of the flow tube is influenced by its mechanical design (shape, size, construction and materials).
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gysling in view of Scott (2014/0224006).
Regarding claims 9 and 19, Gysling does not explicitly teach the conduit comprising two tubes arranged in parallel along a length of the conduit. Scott teaches two tubes (210, 220) arranged in parallel along a length of the conduit (Fig. 2A, para 0039). It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a pair of oscillating conduits as it is known in the Coriolis metering art that providing two conduits would provide vibrations between the tubes when driven by a driver, while using a single tube will require a plate parallel to the tube in order to provide vibrations on the single tube.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gysling in view of Lew et al. (5,602,344) (hereinafter Lew).
Regarding claims 10 and 20, Gysling does not teach a differential pressure sensor mounted on the conduit adjacent to the inlet and a differential pressure sensor mounted on the conduit adjacent to the outlet. Lew teaches a differential pressure sensor (12) mounted on the conduit adjacent to the inlet and a differential pressure sensor (13) mounted on the conduit adjacent to the outlet. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a differential pressure sensor at the inlet and at the outlet since such an arrangement would provide differential pressure measurements at the inlet and outlet that would also provide information on the vibrations.
Allowable Subject Matter
Claims 4-8 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior arts made available fail to teach or fairly suggest a system for determining properties of a fluid in conduit including an electrical permittivity sensor coupled to the conduit including obvious variants of positioning two or more sensor patches embedded within the wall of the hollow conduit or on an outer wall of the hollow conduit or on an inner wall of the hollow conduit or on a mount at a distance from the conduit or arranged on diametrically opposing surfaces along a circumference of the hollow conduit. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Barua et al. (2008/0034890) teach use of differential pressure measurement between the inlet and out of the flow tube. Bittner et al. (4,507,975) teach electrically non-conductive flow tube made of ceramic material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Thu: 6:30-4:30; Mon: Telework; Tue-Thu: On Campus; Fri: Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        1/19/2022